6:20-cv-00830-HMH         Date Filed 06/08/20         Entry Number 28      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Mark Eugene Blakely,                          )
                                              )        C.A. No. 6:20-830-HMH-KFM
                       Plaintiff,             )
                                              )
       vs.                                    )        OPINION & ORDER
                                              )
United States Department of Education,        )
Default Resolution Group,                     )
                                              )
                       Defendants.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the magistrate judge’s Report and Recommendation, this court is not required to

give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face


                                                  1
6:20-cv-00830-HMH            Date Filed 06/08/20     Entry Number 28        Page 2 of 2




of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

        After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge McDonald’s Report and Recommendation and incorporates

it herein. It is therefore

        ORDERED that this action is dismissed without prejudice and without issuance and

service of process.

        IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
June 8, 2020




                               NOTICE OF RIGHT TO APPEAL

        The Plaintiff is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 2
